SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 3 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 INLAND AMERICAN REAL ESTATE INVESTMENT TRUST, INC. (Name of Subject Company) LAPIS INVESTMENT BUSINESS TRUST (Bidders) SHARES OF COMMON STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Paul Derenthal, Esq. Derenthal & Dannhauser, LLP 1999 Harrison Street, Ste. 2650 Oakland, California 94612 510-350-3070 510-834-8309 (fax) (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 1,000,000 Shares at a purchase price equal to $4 per Share in cash [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$285.20 Form or Registration Number: SC TO-T Filing Party: Lapis Investment Business Trust Date Filed:December 15, 2010 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] AMENDMENT NO. 3 TO TENDER OFFER This Amendment to the Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by Lapis Investment Business Trust (the “Purchasers”) to purchase up to 1,000,000 shares of common stock (the “Shares”) in Inland American Real Estate Investment Trust, Inc. (the “Corporation”), the subject company, at a purchase price equal to $4 per Share, less the amount of any dividends declared or made with respect to the Shares between December 15, 2010 (the “Offer Date”) and January 31, 2011 or such other date to which this Offer may be extended (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated December 15, 2010 (the “Offer to Purchase”) and the related Assignment Form. This Offer has been amended to remove Prodigious, LLC as the Depositary for the Offer.Prodigious will no longer be acting as a Depositary, but will be promptly forwarding all mail it receives to the Purchasers. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:January 19, 2011 Lapis Investment Business Trust By: Lapis Advisers, LP, Trustee By: Lapis-GP, LLC, general partner By: /s/ Kjerstin Hatch Kjerstin Hatch, Manager
